UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2128


DARNELL JOYCE ELAINE SIMMONS,

                      Plaintiff – Appellant,

          v.

CAPE FEAR COMMUNITY COLLEGE; MARIA COOK;             JOYCE   SPEARS;
TOMMY HERRING; RHONDA TIGHE; KEN SEINO,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:15-cv-00214-BO)


Submitted:   February 16, 2017            Decided:    February 21, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit      Judge,    and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darnell Joyce Elaine Simmons, Appellant Pro Se. William Joseph
Austin, Jr., WARD & SMITH, PA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darnell Joyce Elaine Simmons seeks to appeal the district

court’s    order    dismissing      this       action      pursuant    to   28    U.S.C.

§ 1915(e)(2)(B)      (2012).        We    dismiss       the   appeal    for      lack    of

jurisdiction because the notice of appeal was not timely filed.

     Parties       are   accorded    30        days   after    the     entry     of     the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

November    12,     2015.      The       notice       of    appeal    was     filed     on

September 29, 2016.         Because Simmons failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                               DISMISSED




                                           2